DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on 05 April 2021 is acknowledged.  The traversal is on the ground that there is not a serious burden to examine both the apparatus and the method claims.  This is not found persuasive because apparatus and method claims relate to entirely different statutory classes of invention and require different search strategies.  Many limitations are treated differently based on whether they are presented in the context of an apparatus claim or a method claim.
The requirement is still deemed proper and is therefore made FINAL.
Rejoinder will be considered if/when all rejections have been overcome.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 April 221.

Priority
This application is a continuation of application no. 14/698,661, which is, in turn, a CIP of application no. 13/872,084.  The claims of this application are supported by the 

Information Disclosure Statement
No IDS has been filed with in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,487,302. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,487,302 include similar limitations relating to a PBR array comprising plastic tubing that is disposed outdoors.  The claims of U.S. Pat. No. 10,487,302 require a holding tank disposed indoors that is in 

Allowable Subject Matter
Claims 1-17 are allowable over the prior art, but remain rejected according to the double patenting rejection above.
	With respect to independent claim 1, the prior art does not disclose, in the claimed environment, an apparatus for cultivating phototropic organisms without the use of solar concentrators comprising a photobioreactor array disposed outdoors, a holding tank disposed indoors, a first heat exchanger disposed inside the holding tank, a coolant storage tank, and a second heat exchanger array disposed outdoors.  The closest prior art is believed to be the Masojidek reference “A two-stage solar photobioreactor…” for the reasons expressed in parent application no. 14/698,661 (now U.S. Pat. No. 10,487,302).  However, Masojidek only teaches a photobioreactor that relies on the use of solar concentrators.  Furthermore, Masojidek does not teach the claimed second heat exchanger array disposed outdoors.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799